1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PETER STROJNIK, SR.,                            )   Case No.: 1:19-cv-01265-DAD-JLT
                                                     )
12                  Plaintiff,                       )   ORDER DENYING REQUEST FOR ENTRY OF
                                                     )   DEFAULT
13          v.                                       )
                                                     )   (Doc. 12)
14   STONE CREEK LODGING, L.P., et al.
                                                     )
15                                                   )
                    Defendants.                      )
16                                                   )

17          Peter Strojnik seeks to hold the defendant liable for violations of the Americans with

18   Disabilities Act at Holiday Inn & Suites Bakersfield. (Docs. 1, 5) After Plaintiff filed a first amended

19   complaint, the Court issued the summons to the newly-named defendant, Emanuel Properties LLC, on

20   November 26, 2019. (Doc. 6)

21          On December 12, 2019, Plaintiff filed a “Return of Service,” indicating the summons and

22   complaint were left with “Jane Soriano, Front Desk” on December 3, 2019. (Doc. 8 at 2) Notably, the

23   summons completed by Plaintiff indicates that the agent for service of process for Emanuel Properties

24   LLC is Joseph Fan. Further, there is no indication that the “front desk” at which the summons and

25   complaint were left was at the relevant property, or that Jane Soriano was an individual designated to

26   accept service of process. Therefore, the service was not effective. See Cal. Code Civil Proc. §

27   416.10. Accordingly, the Court ORDERS as follows:

28          1. Plaintiff’s request for entry of default (Doc. 12) is DENIED; and

                                                         1
1           2. No later than March 6, 2020, Plaintiff SHALL file a proof of service reflecting service

2                 made according to the requirements of law, or a voluntary dismissal as to the entire action.

3    Plaintiff is advised that the failure to comply will result in a recommendation that the matter be

4    dismissed.

5
6    IT IS SO ORDERED.

7       Dated:      February 20, 2020                           /s/ Jennifer L. Thurston
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
